         Case 2:20-cv-01943-JTM Document 21 Filed 03/01/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

GUNNAR JORDAN TAYLOR                                                 CIVIL ACTION

VERSUS                                                               NUMBER: 20-1943

JERRY LARPENTER, ET AL.                                              SECTION: “H”(5)


                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and the failure of Plaintiff to file any

objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s suit is dismissed for failure to prosecute pursuant to

Rule 41(b), Fed. R. Civ. P., and Local Rule 41.3.1.

       New Orleans, Louisiana, this 1st day of March       , 2021.




                                                                       ________
                                                          JANE TRICHE MILAZZO
                                                      UNITED STATES DISTRICT JUDGE
